DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 and 21-38 in the reply filed on 03 December 2020 is acknowledged.  The traversal is on the ground(s) that there would be no serious search burden to search Groups I and II together.  This is not found persuasive because lack of unity does not depend upon search burden.  The Examiner, however, notes that the potential for rejoinder of Groups II and III remain should claims from Group I become in condition for allowance.
The requirement is still deemed proper and is therefore made FINAL.

Status of Application
Claims 1 and 21-46 are pending; Claims 39-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1 and 21-38 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/CN2017/109029 filed 02 November 2017 which claims benefit of foreign priority document CN201610961269.5 filed 04 November 2016 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 August 2020 and 07 May 2019 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Specification
The updated sequence listing, filed in computer readable form (CRF) and paper copy on 07 December 2020, has been received and entered.  This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to fully comply with the requirements of 37 C.F.R. § 1.821 through 1.825; Applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  
(a) The following Tables have nucleotide sequence primers each requiring sequence identifiers – Tables 1-6, 8-9 and 11-12.  
(b) Table 10 has both nucleotide and amino acid sequences each requiring sequence identifiers (the only exception here is the first line, which has a nine nucleotide sequence encoding a three amino acid peptide.  Neither of these need sequence identifiers).  


* If the noted sequences are in the sequence listing as filed, Applicants must amend the specification to identify the sequences appropriately by SEQ ID NO:.  If the noted sequences are not in the sequence listing as filed, Applicants must provide (1) a copy of a sequence listing containing the requisite sequences in computer readable form (CRF), (2) an amendment directing its entry into the specification, (3) a statement that the content that if both a paper copy and CRF copy have been filed, they are both the same and, where applicable, include no new matter as required by 37 C.F.R. § 1.821 (e) or 1.821(f) or 1.821(g) or 1.821(b) or 1.825(d), and (4) an amendment to the specification to identify the identified sequences by SEQ ID NO:.  – See also MPEP 2422.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
represented by SEQ ID NO: 3 or a nucleic acid represented by….”  It is noted the term “represented by” is utilized a total of four different times in said claim.
The claim is deemed indefinite and confusion because it is not understood by the term “represented by” whether this is an open or closed claim term (e.g. open like “comprising” or closed like “consisting of”).  In addition, the term can also mean that the nucleic acid is merely exemplified by SEQ ID NO: 2, 3, 12 or 13 but not actually limited to any of them. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36 and 37 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Saccharomyces cerevisiae NK2-SQ and CGMCC No. 14829 are in the claims, it is essential to the invention recited in said claims.  It must therefore be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the microorganism(s).  The specification does not disclose a repeatable process to obtain the microorganism, rather that they are merely state NK2-SQ as cited in a non-patent literature reference (paragraph 0113) but is not clear that said reference provides all of the necessary information for one skilled in the art to obtain or make said strain or whether this is deposited strain.  In addition, CGMCC No. 14829 is stated as having been deposited on October 20, 2017 at China Ceneral Microbiological Culture Collection Center (paragraph 0198), which notably is nearly a year after the instant applications foreign priority date.  However, it is not apparent if the microorganisms are readily available to the public and that they will be maintained indefinitely.  
As required elements, they must be known and readily available to the public or obtainable by a repeatable method set forth in the specification.  If it is not so obtainable or available, the enablement requirements of 35 USC 112, first paragraph, may be satisfied by a deposit of the appropriate strains under the Budapest Treaty.  See 37 CFR 1.801-1.809.
	     In addition to the conditions under the Budapest Treaty, applicant is required to satisfy that all restrictions imposed by the depositor on the availability to the public of the deposited material and all said restrictions will be irrevocably removed upon the 
	Amendment of the specification to recite the date of deposit and the complete name and address of the depository is required.  As an additional means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the original deposit is made after the effective filing date of an application for patent, the applicant should promptly submit a verified statement from a person in a position to corroborate the fact, and should state, that the biological material which is deposited is a biological material specifically identified in the application as filed, except if the person is an attorney or agent registered to practice before the Office, in which the case the statement need not be verified. See MPEP 1.804(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1 and 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Albertsen et al. (App. Eng. Micro, 2011 – cited on IDS 08/28/2020) in view of Nielsen et al. (US 2015/0079646 – cited previously), Faraldos et al. (Tetrehedron 2007 – cited on IDS 08/28/2020), Bennett et al. (Phytochem., 2002 – cited on IDS 08/28/2020) and Hu et al. (Genome. Res., 2007 – cited herein).
Albertsen et al. teach fusing host Saccharomyces cerevisiae farnesyl diphosphate synthase erg20 (FPPS), which is also known as farnesyl pyrophosphate synthase, with a sesquiterpene synthase and expressing this fusion protein in the yeast Saccharomyces cerevisiae and demonstrate that this increases the overall production of the desired sesquiterpene in said yeast by 2-fold as compared when the two enzymes are co-expressed (See Abstract and Table 2).  In addition, they teach varying the length of the linker wherein said linker is GSG or is GSGGGGS, e.g. it includes/comprises GGGS (SEQ ID NO: 15) as in claims 24-25, (See Table 3, also given that claim 24 stipulates that the linker is comprising and thus open) and also optimizing the order of the fusion protein from N to C terminus (See Table 2).  It is further taught (See p. 1039, last paragraph):
In summary, we have used a synthetic biology approach and fused two metabolic enzymes, originating from two different species, to successfully produce a nonyeast product in a yeast cell factory. Physical fusion of the two enzymes optimized the local concentration and spatial organization of the two enzymatic
activities to redirect the metabolic flux toward the product more efficiently than that with free enzymes. This may serve as a useful and simple alternative to strategies that employ enzyme-docking stations to achieve similar effects (10). Importantly, we have shown that this enzyme fusion strategy can successfully be used in combination with traditional metabolic engineering strategies to further increase product yields.
Saccharomyces cerevisiae yeast cell further possesses increased content and/or activity of alcohol dehydrogenase, acetaldehyde dehydrogenase and acetyl-CoA synthetase; nor that germacrene A synthase is utilized in the fusion protein with farnesyl diphosphate synthase.  Additionally, the exact cDNA sequence of Saccharomyces cerevisiae erg20 (e.g. FPPS) is not disclosed.  
	Nielsen et al. teach a recombinant Saccharomyces cerevisiae yeast cell engineered so that a desired product can be produced optimally by manipulating said yeast cells metabolic pathways to push it towards product formation by increasing precursors acetyl-CoA and acetoacetyl-CoA (See paragraph 0009, 0014), wherein this is achieved in said modified yeast by increasing the levels of alcohol dehydrogenase (ADH2), acetaldehyde dehydrogenase (ALD6) and acetyl-CoA synthetase (ACS) – See paragraph 0009 and Figures 2-4.  It is further taught that when the yeast is used to make a secondary metabolite such as a sesquiterpene or terpenoid, said sesquiterpene or terpenoid synthase should be overexpressed.  Examples of this are those synthases that can catalyze the precursors such as farnesyl pyrophosphate (FPP) (See paragraph 0027) and that preferred sesquiterpene products made from the noted precursors such as farnesyl pyrophosphate include germacrene (See paragraph 0028).  Regarding claims 27-33, the genes encoding the terpenoid synthase is incorporated into an expression cassette, which is contained in a plasmid and which has a promoter that is either TEF1 or PGK1 (See Example 2, paragraph 0036) and the terminator is CYC1 or ADH1 (See Ex. 2, paragraph 0037), wherein the marker genes are his3 (See Ex. 1 and 2) – Also see, Figures 3 and 4.

Bennett et al. teach the cDNA sequence for germacrene A synthase from lettuce (Lactuca sativa), LCT2 which has 100% sequence identity with instant SEQ ID NO: 12 (See SCORE, result #1, .rge file).  
Hu et al. teach the complete repository of sequence-verified protein encoding clones/sequences for S. cerevisiae wherein farnesyl diphosphate synthase erg20 is taught and has 100% sequence identity to instant SEQ ID NO: 11 (See SCORE, .rge file, result #1).  
Therefore it would have been obvious to one of skill in the art prior to the effective filing date of the claimed invention to utilize a fusion protein comprising farnesyl pyrophosphate/diphosphate synthase fusion protein as taught by Albertsen et al. but to substitute the terpenoid synthase with a germacrene A synthase to produce germacrene A in a yeast host cell factory as taught by Nielsen et al. because Nielsen et al. teach an already modified S. cerevisiae host cell modified to drive metabolic flux towards terpenoid product formation by having increased levels of alcohol dehydrogenase (ADH2), acetaldehyde dehydrogenase (ALD6) and acetyl-CoA synthetase (ACS).  Thus, this would be the optimal yeast host cell “factory” as taught by Albertsen et al. as being ideal for use in terpenoid product formation.  Thus, given Nielsen et al. teach one can make germacrene A by expressing germacrene A synthase S. cerevisiae host cell (e.g. having increased amounts of alcohol dehydrogenase (ADH2), acetaldehyde dehydrogenase (ALD6) and acetyl-CoA synthetase (ACS)) of Nielsen et al. given the teachings of Albertsen et al. in successfully expressing and producing terpenoid products in S. cerevisiae host cells and in view of the teachings of Faraldos et al. who teach germacrene A synthase can independently and successfully be expressed in S. cerevisiae host cells and finally given that the cDNA’s for both enzymes were well known in the art (see Bennett et al. and Hu et al.). 
As such, the references when combined render the instant claims prima facie obvious.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.